Exhibit 10.8

SUMMARY OF ANNUAL INCENTIVE PLAN

The Stereotaxis Annual Incentive Plan is designed to bring focus to the
financial and operating metrics that contribute to sustainable growth in
shareholder value. The incentive plan performance measures for any particular
year represent key drivers of our business such as orders, revenue, gross
margins, utilization, operating expenses, operating profitability, and specific
strategic initiatives.

Each year the Compensation Committee of the Board of Directors will determine
the objectives and corresponding weighting for the incentive plan based on the
priorities of the business for the upcoming performance year. Three levels of
performance are established for each objective. The annual business plan, which
includes growth rates or improvement levels for each objective, establishes the
target level of performance; threshold performance is defined as 50% of the
business plan growth or improvement for each objective; and the maximum level of
performance is 120% of the business plan. Similar levels of performance are
established for specific strategic initiatives.

 

LEVEL

 

 

PERFORMANCE

 

    Threshold   50% of Targeted Business Plan Growth or Improvement     Target  
100 % of Business Plan Growth or Improvement     Maximum   120 % of Business
Plan Growth or Improvement

Participants in the Stereotaxis Annual Incentive Plan, based on their ability to
impact results, will be assigned to one of five target incentive award levels
ranging from 15% to 50% of base salary. Each level is assigned an
overachievement performance factor ranging from 10% to 100% of the target
incentive award.

 

LEVEL

 

 

GROUP

 

 

TARGET %

BASE

 

 

OVER

ACHIEVEMENT

 

V

  Executive Staff   50 %   +100% Target

IV

  Balance Exec Staff   40 %   +50% Target

III

  Vice Presidents   30 %   +25% Target

II

  Directors   20 %   +25% Target

I

  Senior Key Contributors   15%   +10% Target



--------------------------------------------------------------------------------

An incentive payout level is associated with each level of performance against
each objective. Performance at threshold results in payout of 50% of target
award; performance at target will result in a payout of 100% of target award;
and performance at maximum results in a payout at the corresponding
overachievement level of the participant.

 

PERFORMANCE

 

 

% TARGET AWARD

 

Threshold

  50%

Target

  100 %

Maximum

 

200 % (Level V)

150% (Level IV)

125% (Level II – III)

110% (Level I)

Award Pool Determination

The payout result of each objective will be independently calculated
incorporating the actual performance against the objective, the weighting of
each objective, and the overachievement factor, if performance against the
objective is above plan. The total of each calculation determines the Company’s
overall level of performance against its objectives. This total percent,
multiplied by the total sum of the target awards for each participant,
determines the total award pool. The Compensation Committee approves the award
pool and all awards to Section 16 Officers.

Award Pool Distribution

The distribution of the award pool will be allocated by the President & CEO to
each function based on their level of contribution toward the achievement of
annual objectives. In turn, each functional leader will determine each
participant’s award, as follows:

 

  •  

25% will automatically be awarded to each individual as a participant in the
plan.

 

  •  

The remaining 75% will be adjusted by the functional leader based on performance
of each participant against their personal goals.